Citation Nr: 1823179	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a May 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the Veteran's VBMS record.

In April 2015, November 2015, September 2016, and August 2017, the Board remanded the claim for further development.  The claim has now been returned to the Board for further adjudication.

As noted in the August 2017 remand, the Board has previously remanded the issues of entitlement to service connection for obstructive sleep apnea, a heart disorder, and hypertension, entitlement to an increased initial rating for migraine headaches, and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) prior to January 5, 2010, to the AOJ for additional development.  Review of the record reveals that the AOJ has not completed the requested development on these remanded matters, and they have not been re-certified to the Board.  Accordingly, the Board does not have jurisdiction over these issues.





FINDING OF FACT

The Veteran does not have ankylosis of one or both knees or one or both hips; and does not have actual remaining function, including balance and propulsion of her left foot, that could be accomplished equally well by an amputation stump with prosthesis.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have not been met. 38 U.S.C. §§ 3901, 3902(b)(1), 5107 (2012); 38 C.F.R. §§ 3.808, 17.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board regarding the duty to notify the Veteran, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The Board also finds that the duty-to-assist requirements have been fulfilled, and finds substantial compliance with its prior remand directives for the issue being adjudicated herein.  In this respect, the AOJ obtained updated VA treatment records, and obtained a December 2017 VA examination which addressed the questions posed by the Board and is adequate for adjudication.  The Board notes that a January 2018 Veteran statement disagreed with the assessment of the December 2017 VA examiner, and a previous December 2016 VA examiner.  However, the December 2017 VA examiner is a medical doctor who presented a review of the claims file, thoroughly addressed the Board's remand instructions, and agreed with assessment of the December 2016 VA examiner regarding drop foot.  In the absence of clear evidence to the contrary, the Board presumes the competency of the VA examiners.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009); see Sickles v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (a medical professional selected for a VA medical examination is presumed competent absent clear evidence to the contrary).  The Veteran's lay statements are not enough to establish clear evidence that the VA examiners were not competent.  

Thus, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902(a), (b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes; severe burn injury; or amyotrophic lateral sclerosis. 38 C.F.R. § 3.808(b)(1)-(5). 

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of three and one-half inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes. 

In order to be eligible for entitlement to adaptive equipment only, a veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(6).

Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to automobile and adaptive equipment or for adaptive equipment only.  She is currently service-connected for several disorders, including lumbar spine disability with related intervertebral disc syndrome; right foot metatarsalgia and bilateral flatfeet, plantar fasciitis, and heel spurs; right lower extremity with sciatic nerve involvement; bursitis of the left hip; degenerative joint disease of the left knee; and degenerative joint disease of the right knee.

The claims file reflects that the Veteran has received extensive treatment for these issues, but VA examinations do not reflect any ankylosis of the knees or hips, as range-of-motion testing reflects the ability to flex and extend both knees and hips, bilaterally.  See, e.g., April 2011 and August 2009 VA Examinations. 

September 2016 VA treatment records reflect a provisional diagnosis of drop foot of the left lower extremity related to lumbar radiculopathy.  The treating physician noted "[t]rue declining foot drop," and recommended a spine clinic consultation noting "back issues which seem to [be] associated with foot drop."

During a December 2016 VA examination, the examiner conducted range-of-motion testing of the lower extremities, and noted that the Veteran ambulated short distances without an assistive device.  The examiner further noted an antalgic and slow gait, but with adequate strength, coordination, and balance.  The examiner determined that the Veteran had a neurological impairment of the left lower extremity in the form of weakness of dorsiflexion of the left foot consistent with peroneal neuropathy of the left lower extremity which was not caused by the Veteran's service-connected conditions.  Additionally, the determined the Veteran did not have any ankylosis of the right knee or left hip, and did not have foot drop, as a result of service-connected disabilities.

During a December 2017 VA examination, the examiner reviewed the claims file and examined the Veteran.  The examiner determined that it was less likely than not the Veteran's service-connected disorders exhibited "symptomology that amounts to the loss of use of either or both lower extremities, such that no effective function remains other than that which would be equally well served by an amputation stump...."  The examiner also determined that the Veteran had functional use of both lower extremities, and opined that the Veteran was able to take a few steps with no assistive devices, and was able to walk with a cane, walker, and/or crutches.  Additionally, the examiner addressed the September 2016 VA treatment records reflecting a possible diagnosis of drop foot.  The examiner determined that, based on the September 2016 VA treatment record notes, the Veteran had a diagnosis of navicular drop, and not foot drop.  The examiner opined that the December 2016 VA examiner was correct in determining that the Veteran had a neurological impairment of the left lower extremity, and did not have ankylosis of the lower extremities or foot drop as a result of her service-connected disabilities.
The Veteran has provided testimony and statements that there is no effective function remaining in her left foot; that she has no functional use of either lower extremity; that she cannot safely drive; and that she has ankylosis of both knees.  See, e.g., January 2018 Veteran Statement; May 2016 Hearing Testimony; September 2010 Notice of Disagreement.  The Veteran is competent to report experiencing and observing symptoms of her service-connected disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the record contains no evidence that the Veteran has the medical training necessary to diagnose or determine that she has ankylosis or drop foot.  In this case, VA examiners have noted no ankylosis when specifically examining for this alleged aspect of disability.  See, e.g., December 2017, December 2016, April 2011, and August 2009 VA Examinations.  Finally, VA examiners have determined that the Veteran has peroneal neuropathy of the left lower extremity, which is not drop foot and is not caused by the Veteran's service-connected conditions.  See, e.g., December 2017 and December 2016 VA Examinations.  Here, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than the more general lay assertions of the Veteran.

The weight of the evidence is against finding ankylosis of one or both knees or one or both hips.  VA examiners have specifically determined that the Veteran did not have ankylosis related to her service-connected disorders.  Additionally, range-of-motion testing of the hips and knees has reflected movement in all of these joints.  Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In the absence of medical evidence of ankylosis of one or both knees or one or both hips, the Veteran is not eligible for entitlement to adaptive equipment only.  38 C.F.R. § 3.808(b)(6).

Additionally, VA examiners have determined, upon examination, that the Veteran does not have actual remaining function, including balance and propulsion of her left foot, that could be accomplished equally well by an amputation stump with prosthesis.  VA examiners have observed the Veteran ambulating short distances, and have further determined that the Veteran does not have drop foot of the left lower extremity.  In the absence of medical evidence of service-connected disorders resulting in the loss or permanent loss of use of one or both feet, the Veteran is not eligible for entitlement to automobile and adaptive equipment or for adaptive equipment only.  38 C.F.R. § 3.808(b)(1)-(5).


ORDER

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


